Oo Aa AN Dn nA & W NO

NO NO NY NY NY NY NY NO NO FF FHF FORRES oe
Oo ANY Dn An & WO NY KF CO OU WAN WD Un & WY NY KF OC

 

(Fase 2:20-cv-07455-FLA-KS Document 14 Filed 03/19/21 Page1ofi Page ID #:5210

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RICHARD MICHAEL MEJIA,

Petitioner,

Case No. 2:20-cv-07455-FLA (KS)

)

)

ORDER ACCEPTING FINDINGS AND
) RECOMMENDATIONS OF UNITED
)
)
)
)

ALEX VILLANUEVA, et al., STATES MAGISTRATE JUDGE

Respondents.

 

Pursuant to 28 U.S.C. § 636, the court has reviewed the Petition for Writ of
Habeas Corpus (“Petition”’), all of the records herein, and the Report and
Recommendation of United States Magistrate Judge (“Report”). The time for filing
Objections to the Report has passed, and no Objections have been filed with the court.
Having completed its review, the court accepts the findings and recommendations set
forth in the Report. Accordingly, IT IS ORDERED that: (1) Petitioner’s request for an
evidentiary hearing is DENIED; (2) the Petition is DENIED; and (3) Judgment shall be
entered dismissing this action with prejudice.

Dated: March 19, 2021

 

FERNANDO L. AENLLE-ROCHA
United States District Judge

 

 
